  
 
 
LITTLE RIVER BAND OF
 
OTTAWA INDIANS TRIBA
L GOVERNMENT 
 
 
641
 
 
359 NLRB No. 84
 
 
Little River Band of Ottawa Indians Tribal Gover
n-
ment 
and
 
Local 406, International Brotherhood 
of Teamsters. 
 
Case 07

CA

051156
 
March 18, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
At issue in this case is whether the Respond
ent, Little 
River Band of Ottawa Indians Tribal Government (the 

s-
diction and, if so, whether it violated Section 8(a)(1) of 
the Act by maintaining and publishing certain provisions 
of its Fair Employme
nt Practices (FEP) Code and related 
regulations which, by their express terms, apply to e
m-
ployees of the Little River Casino Resort (the Resort) 
and govern the rights of those employees to organize and 
bargain collectively.
1
  
We answer both questions in th
e 
affirmative.  
 
As discussed below, this is not a case of first impre
s-
sion.  Rather, in almost every respect, it is very much like 
San Manuel Indian Bingo & Casino
, 341 NLRB 1055 
(2004), affd. 475 F.3d 1306 (D.C. Cir. 2007), rehearing 
en banc denied (2007
), which we find dispositive of the 
jurisdictional issue before us.  On the merits, the R
e-
spondent concedes that, if the Board has jurisdiction over 
the Resort, its conduct violated the Act as alleged in the 
complaint.
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The 
Respondent, a federally recognized Indian Tribe, 
with an office and facilities in Manistee, Michigan, is 
engaged in the operation of a casino and resort.  During 
2010, the Respondent, in conducting its business oper
a-
tions, derived gross revenues in excess 
of $20 million, 
and purchased and received at its Manistee facilities su
p-
plies and services valued in excess of $50,000 directly 
                                        
       
 
1
 
Upon a charge filed on March 28, 2008, by Local 406, Internatio
n-
al Brotherhood of Teamsters, the Acting General Counsel of the N
a-
tional Labor Relations Board issued an 8(a)(1) complaint on D
e
cember 
1
0, 2010, against the Respondent. The Respondent filed a timely a
n-
swer admitting in part and denying in part the allegations of the co
m-
plaint and asserting as an affirmative defense that the Board lacks juri
s-
diction in this matter.  
 
On August 3, 2011, the 
Respondent, the Union, and the Acting Ge
n-
eral Counsel filed with the Board a stipulation of facts.  The parties 
agreed that the charge, the complaint, the answer, the stipulation, and 
the exhibits attached to the stipulation shall constitute the entire rec
ord 
in this proceeding and they waived a hearing before and decision by an 
administrative law judge.  On December 20, 2011, the Board approved 
the stipulation and transferred the proceeding to the Board for issuance 
of a decision and order.  The Acting Gen
eral Counsel and the Respon
d-
ent filed briefs.
 
from points outside the State of Michigan for use in co
n-
nection with the casino and resort.  
 
For the reasons discussed below, 
we find that the R
e-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.  The 
parties stipulated, and we find, that the Union, Local 406, 
International Brotherhood of Teamsters, is a labor orga
n-
ization wit
hin the meaning of Section 2(5) of the Act.
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
A. Facts
 
The Little River Band of Ottawa Indians Tribe has a
p-
proximately 4000 enrolled members.  The Tribe has the 
use of over 1200 acres of land in and near Manistee and 
Ma
son Counties, Michigan (tribal lands).  Three hundred 
and eighty members live in or near tribal lands.  
 
The Tribe has a constitution and three branches of 
government: (1) an executive branch known as the office 
of the Tribal Ogema; (2) a legislative branc
h known as 
the Tribal Council; and (3) a judicial branch known as 
the Tribal Court.  
 
The Tribe has no significant base within its jurisdiction 
upon which to levy taxes.  In order to raise revenue, the 
Tribal Council established the Resort under the author
ity 
of the Indian Gaming Regulatory Act (IGRA), 25 U.S.C. 
§§ 2701, et seq.  The Resort is owned and controlled by 
the Respondent and is located on tribal land.  Its facilities 
include 1500 slot machines, gaming tables, a high limits 
gaming area, bingo faci
lities, a 292
-
room hotel, a 95
-
space RV park, 3 restaurants, a lounge, and a 1700
-
seat 
event center.  
 
The Resort has 905 employees, including 107 tribal 
members and 27 members of other Native American 
tribes.  The majority of Resort employees (771) are ne
i-
ther enrolled members of the Band nor Native Amer
i-
cans.
2
  

non
-
Indians who come from Michigan outside of tribal 
lands, other States, and Canada.  The Resort competes 
with other Indian and non
-
Indian casinos i
n Michigan, 
other States, and Canada.  
 
The gross revenues of the Resort exceed $20 million 
annually.  Pursuant to the IGRA, net revenues generated 
by the Resort may be used only for governmental se
r-
vices, the general welfare of the Tribe and its members, 
tribal economic development, or to support local go
v-
ernmental or charitable organizations.
3
  
The Resort pr
o-
                                        
       
 
2
 
The Tribal government employs 1150 employees overall (including 
905 at the Resort).  Qualified enrolled members of the Tribe are given 
preference over non
-
Indians for employment positions within gover
n-
mental 
departments and subordinate organizations, including the R
e-
sort.
 
3
 
25 U.S.C. § 2710(b)(2)(B).  
 
 642
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 

n-

Department of Public Safety, mental
 
health and su
b-
stance abuse services, Department of Family Services, 

Tribal Court.  
 
The Tribal Council has delegated authority to a Ga
m-
ing Enterprise Board of Directors to manage the Resort.  
However, th
e Tribal Ogema and the Tribal Council 
mai
n
tain strict oversight of Resort operations.     
 
Through the Tribal Council, the Respondent enacted 
the FEP Code and regulations to govern a variety of e
m-
ployment and labor matters.  The FEP Code 
by 
its e
x-
press ter
ms applies to the Resort, Resort employees, and 
the unions that seek to represent those employees.  Art
i-
cles XVI and XVII of the FEP Code govern labor orga
n-
izations and collective bargaining.  The parties have sti
p-
ulated that Article XVI, among other thing
s, grants to the 
Respondent the authority to determine the terms and 
conditions under which collective bargaining may or 

employees and labor organizations; requires labor orga
n-
izations doing business wit
hin the jurisdiction of the 
Band to apply for and obtain a license; and excepts from 
the duty to bargain in good faith any matter that would 
conflict with the laws of the Band, the duration of a co
l-
lective
-
bargaining agreement (which must be 3 years), 
drug
 
and alcohol testing, and decisions to hire, layoff, 
recall, or reorganize the work duties of employees.
 
B. Contentions of the Parties
 
The Respondent contends that the Board lacks jurisdi
c-
tion in this matter.  The Respondent contends that, as a 
federally
-
r
ecognized Indian tribe, it exercises inherent 
sovereign authority over labor relations within its rese
r-
vation pursuant to established principles of Federal Ind
i-
an law.  The Respondent further contends that applic
a-
tion of the Act would impermissibly interfe
re with its 
tribal sovereignty and internal self
-
governance.  The R
e-

challenge.  
 
The Acting General Counsel contends that 

exercise of jurisdiction over the Respondent is appropr
i-
ate under 
the principles set forth in 
San Manuel Indian 
Bingo & Casino
, 341 NLRB 1055 (2004), affd. 
475 F.3d 
1306 (D.C. Cir. 2007)
, rehearing en banc denied (2007), 
in which the Board asserted juri
s
diction over a casino 
that was owned and controlled by an Indian tribe
 
and 
located entirely on reservation land.  The A
cting General 
Counsel asserts that 
the 
activity at issue, the operation of 
a casino that employs significant numbers of non
-
Indians 
and caters to a non
-
Indian clie
n
tele, is commercial in 
nature

not governmental.  In th
e
se circumstances, the 
Acting General 

r-
tion of jurisdiction over the Respondent and the applic
a-
tion of the Act to the Resort will not impinge upon the 

self
-
govern.  
 
On the merits, the Acting Genera
l Counsel contends 
that the challenged provisions of the FEP Code and rela
t-
ed regulations explicitly interfere with the Section 
7 
rights of Resort employees 
by, 
among other things, pr
o-
hibiting lawful strikes and other protected concerted a
c-
tivities, subjec
ting employees and unions to severe pena
l-
ties for engaging in such activities, requiring unions 
seeking to organize Resort employees to obtain licenses, 

r-
gain with recognized unions, and otherwise preempti
ng, 
restricting, and limiting the rights and remedies provided 
in the Act.  The Respondent does not argue that the cha
l-
lenged provisions of the FEP Code are lawful if the 
Board has jurisdiction and the Act applies.  
 
III
.
 
ANALYSIS
 
The parties have stipulat
ed that the issues to be deci
d-
ed are (1) whether the Board has jurisdiction over the 
Respondent and, if so (2) whether the Respondent has 
violated Section 8(a)(1) of the Act by applying certain 
provisions of the FEP Code and related regulations 
which, by t
heir express terms, apply to Resort employees 
and labor organizations that may represent them.  We 
conclude that the Board has jurisdiction and that the R
e-
spondent has violated the Act as alleged. 
 
A. Jurisdiction
 
1.
 
The jurisdictional defense raised by th
e Respondent 
presents the same issue that was decided in 
San Manuel, 
supra
.
  
In 
San Manuel
, the Board held that the jurisdi
c-
tion of the Act generally extends to Indian tribes and 
tribal enterprises.
4
  
In determining whether Federal Ind
i-
an policy neverthele
ss requires the Board to decline j
u-
risdiction in a specific case, the Board adopted the 
Tu
s-
carora 
doctrine
, which establishes that Federal statutes 
of general application apply to Indians absent an explicit 
exclusion.  
See 
Federal Power Commission v. Tusca
rora 
Indian Nation
, 362 U.S. 99, 116 (1960).  
T
he Federal 
courts have recognized several exceptions to the 
Tusc
a-
rora
 
doctrine to limit jurisdiction over Indian tribes.  The 
exceptions were enumerated by the Ninth Circuit in 
D
o-

Farm
, 751 F.2d 1113, 
                                        
       
 
4
 
In so holding, the Board overruled prior Board decisions to the e
x-
tent they held that Indian tribes and their enterprises were implicitly 
exempt as government
al entitles within the meaning of Sec. 2(2) of the 
Act.  See, e.g., 
Fort Apache Timber Co.,
 
226 NLRB 503 (1976), and 
Southern Indian Health Council
, 290 NLRB 436 (1988).                                
 
  
 
 
LITTLE RIVER BAND OF
 
OTTAWA IND
IANS TRIBAL GOVERNME
NT
 
 
 
643
 
 
 
 
1116 (9th Cir. 1985), where the court held that general 
statutes do not apply to Indian tribes if:  (1)
 
the law 

-
government in purely 

 
application of the law would 
abrogate treat
y rights; or (3)
 

u-
tory language or legislative history that Congress did not 

three situations, Congress must 
expressly
 
apply a statute 
to Indians before . . . it reache

Id.
 
(emphasis in 
original).  
 
In 
San Manuel
, the Board stated that it would apply the 
three exceptions articulated in 

 
in a
s-
sessing whether Federal Indian law and policy precludes 

bes 
and their commercial enterprises.  The Board also adop
t-
ed a discretionary jurisdictional standard.  The Board 
e
x
plained that the discretionary jurisdictional standard is 

the policies of the Act w
ith the need to accommodate the 
unique status of Indians in our society and legal culture.   

this particularized sphere of traditional tribal or gover
n-
mental functions, the Board should take cognizanc
e of its 


e-
tionary jurisdiction.  341 NLRB at 1063.  Conversely, the 

the national eco
nomy in commercial enterprises, when 
they employ substantial numbers of non
-
Indians, and 
when their businesses cater to non
-
Indian clients and 
customers, the tribes affect interstate commerce in a si
g-

c-
tion.  Id. at 1062.   
 
2.
 

San Manuel
 
and find 
it to be dispositive in the present case.  Consistent with 
San Manuel
, the first step in our analysis is to assess 
whether
 

e-
closed und
er one of the three exceptions identified in 

.  
As to the first exception, we find that 
application of the NLRA to the Resort would not inte
r-

-

San Man
uel, 
341 NLRB at 
1059 
(quoting 

751 F.2d 
at 
1116), 


Coeur 

 
751 F.2d at 1116)
.  
L
ike the casino at issue in 
San Manuel
, t
he Resort is a 
typical commercial ente
r-
prise operating in, and substantially affecting, interstate 

and patrons are non
-
Indians.  
See
 
San Manuel, 
341 
NLRB at 
1061 


which 
employs significant 
numbers of non
-
Indians and that 
caters to a non
-
Indian clientele

can hardly be described 


5
 
 
 
The second and third 

 
exceptions are a
l-
so
 
inapplicable.  The Respondent does not allege the e
x-
istence of any treaties covering the tribe.  Application of 
the NLRA would therefore not abrogate treaty rights.  
Further, as the Board found in 
San Manuel
, nothing in 
the statutory language or legislati
ve history of the Act 
suggests that Congress intended to foreclose the Board 
from asserting jurisdiction over Indian tribes.
6
  
San M
a-
nuel
, supra, 341 NLRB at 1058

1059.  
 
The Respondent urges that the 
Tuscarora
-
Coeur 

 
line of cases is inapposite her
e, where the valid
i-
ty of tribal law is questioned.  The Respondent relies on 
NLRB v. Pueblo of San Juan
, 276 F.3d 1186 (10th Cir. 

-
to
-

 
Se
c-
tion 14(b) of 
the Act implicitly allows only States and 
territories, not Indian tribes, to enact such legislation.
7
  
Accordingly, the Respondent reasons, the Acting General 

must be dismissed.
 
We find this argument unpe

a-
soning in 
Pueblo of San Juan
 
was limited to the unique 
facts and issues in that case.  The court explicitly noted 
that

unlike in this case


federal labor law is not at issue. . . . Furthermore, the 
                                        
       
 
5
 

fact that the 
tribe derives revenue from the Resort which it uses to address the 

traditional governmental function or an exercise in self
-
governance in 
purely intramural matters.  As th
e Board noted in 
San Manuel
, under 
this definition of intramural, the first 

 
exception would 
swallow the 
Tuscarora 
rule.  341 NLRB at 1063.
 
6
 
Although the Respondent argues that Indian tribes have sovereign 
immunity against actions by private 
parties to enforce contractual rights 
under Sec. 301 of the LMRA, evincing a Congressional intent to e
x-
empt tribes and their enterprises from the Act, it cites no authority for 
that proposition.  In any event, we find it unnecessary to decide the 
issue.  I
ndian tribes have no sovereign immunity against the United 
States.  See id. at 1061, citing 
Florida Paraplegic Assn
.
 
V. Miccosukee 
Tribe of Indians of Florida
, 166 F.3d 1126, 1135 (11th Cir. 1999) (i
m-
munity doctrines do not apply to the Federal Government)
; R
eich v. 
Mashantucket Sand & Gravel

sovereignty does not extend to prevent the federal government from 

the Respondent can raise a sovereign imm
unity claim against a private 

effectuate the public policies of the Act.
 
7
 
Although Sec. 8(a)(3) permits employers and unions to enter into 
contractual union
-
security arrangements req
uiring union membership as 
a condition of employment, Sec. 14(b) allows States and territories to 

-
to
-

arrangements.
 
 644
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
Pue
blo does not challenge the supremacy of federal labor 
law.  The ordinance . . . does not attempt to nullify the 


continues to exercise the same aut
hority to enact right
-
to
-

answered in the affirmative.  It reasoned that although 
Section 8(a)(3) of the Act otherwise permits union
-
security arrangements, the exception for State and territ
o-

ight
-
to
-

i-
cates that Congress did not intend that Federal law in this 
regard should be paramount.  Id. at 1200.  (Indeed, the 
court found that, because of the 14(b) exception, 8(a)(3) 

atute insofar as it pe
r-
mits union security, and therefore that 
Tuscarora
 
did not 
apply.  Id. at 1199.)  In those circumstances, the court 
was unwilling to find that Congress implicitly intended 
to divest the tribe of its sovereign authority to enact the 

ight
-
to
-

n-
ing in 
Pueblo of San Juan
 
addressed only the narrow 
issue presented in that case, it is inapposite here.
8
 

central contention

that Federal scrutiny of its
 
FEP Code 
improperly impairs the exercise of the 

right of self 
government.  As stated above, the provisions 
of the Code at issue here are not directed toward tribal 
intramural matters over which the Respondent retains 
exclusive rights of 
self 
government, such as tribal me
m-
bership, inheritance rules, or domestic relations.  Nor are 
they addressed exclusively to employment relationships 
between the Tribe and its governmental employees, such 
as employees of the Tribal Court system or Tribal p
olice 
personnel.  Cf. 
Reich v. Great Lakes Indian Fish & Wil
d-

, 4 F.3d 490, 495 (7th Cir. 1993)
 
(exempting 
law enforcement employees of Indian agencies from the 
Fair Labor Standards Act).  They are, instead, as we di
s-
cuss below, a set of rules pu
rporting to limit or deny the 
rights given under Federal law to (mostly non
-
Indian) 
employees of a tribal commercial enterprise operating in 
interstate commerce.  Because 
Tuscarora
 
requires Indian 
tribes to submit to Federal regulation of such enterprises 
(with the exceptions already discussed), it would make 
little sense to hold that a tribe could avoid that respons
i-
bility merely by enacting statutes or ordinances that were 
inconsistent with Federal law.
9
 
                                        
       
 
8
 
Consistent with its nonacquiescence policy, the Board respectfully 
continue
s to disagree with the court of appeals decision in 
Pueblo of 
San Juan
.  See, e.g., 
Arvin Industries
, 285 NLRB 753, 756

757 (1987). 

i-
sion is inapposite to the issues presented here.
 
9
 
The Tribe is, of course, free to enact employment regulations that 
do not conflict with Federal law.  See 
Reich v. Mashantucket Sand & 
Gravel
, supra, 95 F.3d at 181.
 
Finally, 
w
e find that policy considerations weigh i
n f
a-
vor of the Board asserting its discretionary jurisdiction. 
See
 
San Manuel
, supra, 
341 NLRB at 1063. The R
e-
spondent provides no basis to distinguish the policy co
n-
siderations at issue in 
San Manuel. 
 
 
B. The Unfair Labor Practice Issues
 
As stated previo
usly, the Respondent concedes that, if 
it is found to be subject to the Act, the provisions of the 
tribal FEP Code at issue are unlawful as alleged, because 
they either explicitly restrict Section 7 activity or e
m-
ployees would reasonably construe them to r
estrict such 
activity.
10
  
Because we have found that the Respondent is 
                                        
                                  
 
The Tenth Circuit has held that Indian tribes are exempt from certain 
other Federal workp
lace statutes.  
Donovan v. Navajo Forest Products 
Industries
, 692 F.2d 709 (1982) (OSHA); 
EEOC v. Cherokee Nation
, 
871 F.2d 937 (10th Cir. 1989) (ADEA).  In those cases, however, the 
court relied extensively on statements in Supreme Court decisions to 
the 
effect that ambiguities in statutes and treaties should be resolved in 
favor of tribal self
-

n-

D
o-
novan
, supra, 692 F.2d at 712, citing 
Choctaw
 
Nation v. Oklahoma
, 397 


s-
ly in order to comport with . . . traditional notions of sove
r
eignty and 
with the fede
ral policy of encouraging tribal indepen
d

Cherokee 
Nation
, supra, 871 F.2d at 939, quoting 
Merrion v. Jicarilla Apache 
Trube
, 455 U.S. 130, 152 (1982).  With all due r
e
spect, we think that 
those decisions are not conclusive authority for the results
 
reached by 
the Tenth Circuit.  In the first place, many of the cited decisions a
d-
dressed conflicts between tribal sovereignty and 
State
 
law.  Unlike the 
United States, however, States are not superior sove
r
eigns to Indian 
tribes.  Thus, it is not surprisi
ng that the Supreme Court was reluctant 
to conclude that tribal sovereignty (itself encouraged by established 
Federal policy) should be trumped by State law or policy.  That similar 
considerations should apply to conflicts between tribal sovereignty and 
Fe
deral
 
law seems to us a less than self
-
evident prop
o
sition.  And in 
the few decisions that even arguably addressed conflicts between ge
n-
eral Federal law and the rights of Indian tribes, the Court upheld the 
former.  See 
U.S. v. Dion
, 476 U.S. 734 (1986) (a
lthough Indians po
s-
sessed general treaty rights to hunt and fish, Federal statutes divested 
them of the right to kill eagles); 
Oliphant v. Suquamish Tribe
, 435 U.S. 
191 (1978) (tribal courts lack criminal jurisdiction over non
-
Indians); 
U.S. v. Wheeler
, 43
5 U.S. 393 (1978) (no double jeopardy for U.S. to 
prosecute defendant under Federal law after tribal court ruled under 
tribal law); cf. 
U.S. v. Mazurie
, 419 U.S. 544 (1975) (U.S. had authority 
to regulate introduction of alcohol into Indian country, and va
lidly 
delegated that authority to tribal council).
 
10
 
Lutheran Heritage Village
-
Livonia,
 
343 NLRB 646 (2004).  Thus:
 
Secs. 16.02, 16.03, 16.06(b) and (c), 16.15(b)(5), and 16.24(a) of the 
FEP Code prohibit strikes and other protected concerted activities. 
S
ecs. 16.06(a) and 16.15(b)(1), which prohibit activity that has the 

v-

prohibiting protected concerted activity, such as
 
striking or engaging in 
communications critical of the Respondent or its agents.
 
Secs. 16.08(a) and 16.24(c) and related regulations require labor u
n-
ions to obtain a license before seeking to organize employees working 
for the Respondent, including employ
ees of the Resort, and create an 
enforcement system, which includes reporting requirements and pena
l-
ties.  In order to obtain a license, a union seeking to represent casino 
  
 
 
LITTLE RIVER BAND OF
 
OTTAWA IND
IANS TRIBAL GOVERNME
NT
 
 
 
645
 
 
 
 
subject to the Act, we find that the Respondent has vi
o-
lated the Act, as alleged in the complaint.
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent is an employer within the meaning 
of Section 2(2),
 
(6), and (7) of the Act.
 
2. The Union is a labor organization within the mea
n-
ing of Section 2(5) of the Act.
 
3. The Respondent has interfered with, restrained, and 
coerced employees of the Little River Casino Resort in 
the exercise of the rights guarantee
d in Section 7 of the 
Act, in violation of Section 8(a)(1) of the Act, 
by pu
b-
lishing and maintaining provisions of the FEP Code and 
related regulations that are expressly applicable to the 
Resort, the Resort employees, and labor organizations 
that may repr
esent those employees, and: 
 
(a) Grant the Respondent exclusive authority to reg
u-
late the terms and conditions under which collective ba
r-
gaining may or may not occur, thereby preempting appl
i-
cation of the Act and interfering with access to the 

esses.
 
                                        
                                  
 
employees must agree to abide by the unlawful provisions of the FEP 
Code and to for
go rights and remedies guaranteed under the Act.   
Failure to obtain the license exposes the union to court injunctions and 
substantial civil fines.  
 
Several provisions of the FEP Code expressly exclude from the r
e-
quired scope of good
-
faith bargaining man
datory bargaining subjects 

r-

-
bargaining agreement (Sec. 16.18); drug and alcohol testing policies 
(Sec. 16.20(b)); and 
any other matter that would conflict with tribal law 
(Sec. 16.12(b)).  Moreover, Sec. 16.01 states, contrary to Sec. 8(d) of 

terms and conditions under which collective bargaining may 
or may not 

 
Secs. 16 and 17 establish that the tribal code is the primary authority 
in establishing and adjudicating the collective
-
bargaining rights of all 
employees of the Respondent. When read in conjunction, Secs. 16.01, 
1
6.03, 16.06, 16.12(b), 16.24(d), and 17.1(c) convey the message that 
the laws of the Respondent and not the NLRA govern the collective
-
bargaining rights of Resort employees.  By suggesting that labor di
s-
putes must be brought before the Tribal Court, from w
hich there can be 
no appeal to the Board, these provisions interfere with the access of 
unions and employees to the Board.
 
Sec. 16.16 contains a mandatory arbitration procedure for resolving 
unfair labor practice allegations, contrary to the settled princi
ple that 
arbitration is a matter of consent, not compulsion.  Under that prov
i-


unfair labor practice charges decide
d by the Board.
 
 
Sec. 16.17 contains an impasse resolution procedure, which i
n-
cludes mandatory interest arbitration at the request of either party, 
again contrary to Federal law.
 
  
Sec. 16.13(e) requires that an employee petition for an election to 
rescind
 

-
security provision in a collective
-
bargaining agreement be filed within 90 days after execution of the 
agreement, contrary to Sec. 9(e) of the Act, which allows employees to 
file a deauthorization petition with the Board any time duri
ng the term 
of a collective
-
bargaining agreement.   
 
(b) Prohibit strikes and other protected concerted acti
v-
ity and subject employees and labor organizations to 
fines, injunctions, and civil penalties for strike activity.
 
(c) Require labor organizations to obtain a license to 
organize employees or co
nduct other business and su
b-
ject them to fines, penalties, and injunctions if they fail to 
obtain a license. 
 
(d) Place restrictions on the duty to bargain over ma
n-

hire, to layoff, to recall or to reorgan

a-
tion of a collective
-
bargaining agreement; drug and alc
o-
hol testing policies; and any subjects in conflict with 
tribal laws.
 

requiring labor organizations to notify the Responden
t of 
any alleged unfair labor practices and attempt to resolve 
such disputes through grievance and arbitration, and pr
e-
cluding review of arbitration decisions and awards by the 
Board or courts; permitting contractual interest arbitr
a-
tion, but precluding re
view of any allegedly unlawful 
award by the Board or the courts; providing that dec
i-
sions by the Tribal Court over disputes involving the 
duty to bargain in good faith or alleged conflicts between 
a collective
-
bargaining agreement and tribal laws shall be 
final and not subject to appeal; and discouraging labor 
organizations and employees from invoking procedures 
or remedies outside of the Fair Employment Practices 
Code.
 
(f) Limit the period of time that employees may file a 
deauthorization petition to the f
irst 3 months of a colle
c-
tive
-
bargaining agreement, thereby interfering with e
m-

petition during the entire term of a collective
-
bargaining 
agreement.
 
4. The unfair labor practices set out in paragr
aph 3 a
f-
fect commerce within the meaning of Section 2(6) and 
(7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
eff
ectuate the policies of the Act.  Specifically, having 
found that the Respondent has maintained in its Fair E
m-
ployment Practices (FEP) Code and regulations certain 
provisions that violate Section 8(a)(1) of the Act, we 
shall order the Respondent to refrain
 
from applying the 
unlawful provisions of
 
its FEP Code and regulations to 
the Little River Casino Resort (the Resort), employees of 
the Resort, or any labor organization that may represent 
those employees.  We shall also require the Respondent 
to notify al
l current and future employees of the Resort 
that the unlawful provisions of the FEP Code and regul
a-
 646
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
tions do not apply to the Resort, its employees, or any 
labor organization that may represent those employees.  
We shall leave the manner in which the Respo
ndent 
complies with these notice
 
requirements to the Respon
d-

 
reasonable discretion, subject to approval in co
m-
pliance proceedings.  The Respondent may, if it chooses, 
effect the required notice to employees by leaving the 


u-
ous places, including all places where notices to Resort 
employees are customarily posted, and, if applicable, in 
electronic form, after the required 60
-
day posting period 
has expired.  Alternatively, the Respondent may obviate 
the n
eed for such continuing notice by taking such legi
s-
lative and regulatory action as is necessary to rescind the 
application of the unlawful provisions of the FEP Code 
and regulations to the Resort.
 
ORDER
 
The National Labor Relations Board orders that the 
Re
spondent, Little River Band of Ottawa Indians Tribal 
Government, Manistee, Michigan, its officers, agents, 
successors, and assigns, shall
 
1. Cease and desist from
 
(a) 
Applying to the Little River Casino Resort, e
m-
ployees of the Resort, or any labor organiz
ation that may 
represent those employees,
 
provisions of its Fair E
m-
ployment Practices Code and regulations that:
 
(i) grant 
the Respondent exclusive authority to regulate the terms 
and conditions under which collective bargaining may or 
may not occur;
 
(ii) 
prohibit employees from engaging in 
strikes or other protected concerted activity and subject 
employees and labor organizations to fines, injunctions, 
and civil penalties for striking; (iii) require labor organ
i-
zations seeking to represent employees of the
 
Resort to 
obtain a license and subject labor organizations to fines, 
injunctions, and civil penalties for failing to obtain a l
i-
cense

bargain over mandatory subjects; (v) interfere with, r
e-
strict, or di
scourage employees from filing charges with 
the National Labor Relations Board; (vi) discourage l
a-
bor organizations and employees from invoking proc
e-
dures or remedies outside of the Fair Employment Pra
c-
tices Code; or (vii) limit the period of time during w
hich 
employees may file a deauthorization petition. 
 
(b) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 
(a) 
Notify all current and future employees of the R
e-
sort that it will not apply to the Resort, the employees of 
the Resort, or any labor organization that may represent 
those employees, 
provisions of its Fair E
mployment 
Practices Code and regulations that: 
(i) grant the R
e-
spondent exclusive authority to regulate the terms and 
conditions under which collective bargaining may or 
may not occur;
 
(ii) prohibit employees from engaging in 
strikes or other protected con
certed activity and subject 
employees and labor organizations to fines, injunctions, 
and civil penalties for striking; (iii) require labor organ
i-
zations seeking to represent employees of the Resort to 
obtain a license and subject labor organizations to fin
es, 
injunctions, and civil penalties for failing to obtain a l
i-
cense

bargain over mandatory subjects; (v) interfere with, r
e-
strict, or discourage employees from filing charges with 
the National Labor Rel
ations Board; (vi) discourage l
a-
bor organizations and employees from invoking proc
e-
dures or remedies outside of the Fair Employment Pra
c-
tices Code; or (vii) limit the period of time during which 
employees may file a deauthorization petition.  Altern
a-
tively
, the Respondent may rescind the application of the 
unlawful provisions of the Fair Employment Practices 
Code and regulations to the Resort.
 
(b) Within 14 days after service by the Region, post at 
its Manistee, Michigan facility, copies of the attached 
not

11
  
Copies of the notice, on 
forms provided by the Regional Director for Region 7, 

e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuou
s places 
including all places where notices to employees of the 
Little River Casino Resort are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-
ing on an intranet or a
n internet site, and/or other ele
c-
tronic means, if the Respondent customarily commun
i-
cates with its employees by such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
mat
erial.  
In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the R
e-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all curr
ent employees and former 
employees employed by the Respondent at any time 
since
 
September 28, 2008. 
 
(c)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the 
Region a
t-
                                        
       
 
11
 
If this Order is enforced by a judgment of a United States court of 


iled 
Pursuant to a Judgment of the United States Court of Appeals Enfor
c-

 
  
 
 
LITTLE RIVER BAND OF
 
OTTAWA IND
IANS TRIBAL GOVERNME
NT
 
 
 
647
 
 
 
 
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violat
ed Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protectio
n
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT 
apply to the Little River Casino Resort, 
employees of the Resort, or any labor organization that 
may represent those employees,
 
provisions of our Fair 
Employment Practices Code and r
egulations that: 
(i) 
grant us the exclusive authority to regulate the terms and 
conditions under which collective bargaining may or 
may not occur;
 
(ii) prohibit employees and labor organ
i-
zations from engaging in strikes or other protected co
n-
certed activit
y and subject employees and labor organiz
a-
tions to fines, injunctions, and civil penalties for striking; 
(iii) require labor organizations seeking to represent e
m-
ployees of the Resort to obtain a license and subject them 
to fines, injunctions, and civil pe
nalties for failing to o
b-
tain a license
; (iv) place restrictions on our duty to ba
r-
gain in good faith over terms and conditions of emplo
y-
ment; (v) interfere with, restrict, or discourage employees 
from filing charges with the National Labor Relations 
Board
; (vi) discourage labor organizations and emplo
y-
ees from invoking procedures or remedies outside of the 
Fair Employment Practices Code; or (vii) limit the period 
of time during which employees may file a deauthori
-
zation petition.
 
W
E WILL NOT 
in any like o
r related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
W
E WILL 
notify all current and future employees 
of the 
Little River Casino Resort that the unlawful provisions of 
our Fair Employment Practices Code and re
gulations set 
forth above do not apply to them or any labor organiz
a-
tion that seeks to represent them 
or
 
WE WILL
 
rescind the 
application of the unlawful provisions of the Fair E
m-
ployment Practices Code and regulations to the Little 
River Casino Resort.
 
 
 
L
ITTLE 
R
IVER 
B
AND OF 
O
TTAWA 
I
NDIANS 
T
RIBAL 
G
OVERNMENT
 
 
